Exhibit 10.01

WARRANT EXERCISE AGREEMENT

DATED AS OF FEBRUARY 9, 2014

BY AND AMONG

DIAMOND FOODS, INC.

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

Table of Contents

 

               Page  

1.

   Definitions      1  

2.

   Authorization and Issuance of Warrant Shares, Warrant Exercise, Payment of
Transaction Fee, Repayment of the Notes      5      2.1    Authorization,
Issuance of Warrant Shares      5      2.2    Warrant Exercise      5      2.3
   Transaction Fee      6      2.4    Repayment of Notes      6      2.5   
Closing, Method of Payment      6      2.6    Termination of Securities Purchase
Agreement      6  

3.

   Representations and Warranties of the Company      6      3.1    Existence,
Qualification and Power      6      3.2    Authorization; No Contravention     
6      3.3    Governmental Authorization; Other Consents      7      3.4   
Binding Effect      7      3.5    Litigation      7      3.6    Disclosure     
7      3.7    Solvency      7      3.8    Brokers      7      3.9    Shares Not
Registered      7      3.10    Capitalization      8      3.11    Valid Issuance
     8      3.12    Common Stock      8      3.13    General Solicitation; No
Integration      9      3.14    Takeover Protections      9  

4.

   Representations and Warranties of Each Purchaser      9      4.1   
Organization      9      4.2    Authorization      9      4.3    No Conflict   
  9      4.4    Consents      10      4.5    Absence of Litigation      10     
4.6    Brokers      10      4.7    Purchase Entirely for Own Account      10  
   4.8    Investor Status      10      4.9    Warrant Shares Not Registered     
10  

 

i



--------------------------------------------------------------------------------

5.

   Covenants      11      5.1    Further Assurances      11      5.2    Board
Designee      11      5.3    Standstill      13      5.4    Use of Proceeds     
14      5.5    Regulatory Matters      14      5.6    Company Rights Plan     
14      5.7    Section 16 Matters      14      5.8    Transfer Taxes      15  
   5.9    Shares Issuable Upon Exercise      15  

6.

   Conditions Precedent      15      6.1    Conditions to the Obligation of the
Purchasers to Consummate the Closing      15      6.2    Conditions to the
Obligation of the Company to Consummate the Closing      16  

7.

   Transfer of the Warrant Shares      16      7.1    Transfer Restrictions     
16      7.2    Legends      17  

8.

   Termination      18      8.1    Conditions of Termination      18      8.2   
Effect of Termination      18  

9.

   Miscellaneous Provisions      18      9.1    Public Statements or Releases   
  18      9.2    Interpretation      18      9.3    Notices      19      9.4   
Severability      19      9.5    Governing Law      20      9.6    Waiver     
20      9.7    Expenses      21      9.8    Assignment      21      9.9   
Confidential Information      21      9.10    Third Parties      22      9.11   
Counterparts      22      9.12    Entire Agreement; Amendments      22      9.13
   Indemnification      22      9.14    Survival      23  

 

ii



--------------------------------------------------------------------------------

Exhibits      Exhibit A    Purchasers

 

iii



--------------------------------------------------------------------------------

WARRANT EXERCISE AGREEMENT

This WARRANT EXERCISE AGREEMENT (this “Agreement”) is dated as of February 9,
2014, by and among Diamond Foods, Inc., a Delaware corporation (the “Company”),
and the purchasers named in Exhibit A attached hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

WHEREAS, the Company and the Purchasers previously entered into that certain
Securities Purchase Agreement dated as of May 22, 2012 (as amended) (the
“Securities Purchase Agreement”) pursuant to which the Company issued and sold
to the Purchasers $150.0 million aggregate principal amount of its 12.0% Senior
Notes due 2020 (the “Senior Notes”) and $75.0 million aggregate principal amount
of its 12.0% Redeemable Senior Notes due 2020 (the “Redeemable Notes”, and with
the Senior Notes, the “Notes”) and warrants (the “Warrants”) to purchase up to
4,420,859 shares of Common Stock (the “Warrant Shares”);

WHEREAS, in connection with the refinancing of the Notes and the Credit
Agreement, the Company desires (i) to repay the Notes in full and (ii) that the
Purchasers exercise each of the Warrants in full;

WHEREAS, as a material inducement to the willingness of the Purchasers to
exercise the Warrants and consent to repayment of the Notes in full, the Company
shall pay to the Purchasers the sum of $15,000,000 (the “Transaction Fee”);

WHEREAS, the Company and the Purchasers desire that, upon the closing of the
Transactions (as defined herein) contemplated hereby, this Agreement supersede
and replace the Securities Purchase Agreement in all respects and that the
provisions of the Securities Purchase Agreement shall be terminated and be of no
further force and effect;

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person.

“Agreement” has the meaning set forth in the recitals hereof.

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
Person shall be deemed to be the beneficial owner of a security if that Person
has the right to acquire beneficial ownership of such security at any time.



--------------------------------------------------------------------------------

“Benefit Plan” or “Benefit Plans” shall mean employee benefit plans as defined
in Section 3(3) of ERISA and all other employee benefit practices or
arrangements, including, without limitation, any such practices or arrangements
providing severance pay, sick leave, vacation pay, disability benefits,
retirement benefits, deferred compensation, bonus pay, incentive pay, stock
options or other stock-based compensation, hospitalization insurance, medical
insurance, life insurance, scholarships or tuition reimbursements, in any case,
sponsored, maintained or contributed to by the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is obligated to
contribute for the benefit of their respective employees or former employees (or
the spouses and/or beneficiaries thereof).

“Board of Directors” means the Board of Directors of the Company.

“Closing” has the meaning set forth in Section 2.5 hereof.

“Closing Date” has the meaning set forth in Section 2.5 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the common stock, $0.001 par value per share, of the
Company.

“Company” has the meaning set forth in the recitals hereof.

“Company Rights Plan” means that certain Rights Agreement, dated as of April 29,
2005, by and between the Corporation and Computershare Trust Company, N.A., a
federally chartered trust company (f/k/a EquiServe Trust Company, N.A.), as
Rights Agent, as amended.

“Confidential Information” has the meaning set forth in Section 9.9 hereof.

“Control” (including the terms “controlling”, “controlled by” and “under common
control with”) with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Credit Agreement” means the Credit Agreement entered into as of February 25,
2010, among the Company, the lenders party thereto and Bank of America N.A as
the administrative agent, swing line lender and L/C issuer as amended through
the Third Amendment thereto, and as further amended-restated or modified from
time-to-time to the extent permitted by Section 10.01 thereof.

“Designee Termination Date” has the meaning set forth in Section 5.2(c) hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supranational bodies
such as the European Union or the European Central Bank).

“HSR Act” has the meaning set forth in Section 3.3 hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Litigation Shares” means the shares of Common Stock to be issued pursuant to
that certain Stipulation of Settlement, filed on August 21, 2013, with respect
to the private securities class action under the caption In re Diamond Foods,
Inc. Securities Litigation, Master File No. 11-cv-05386-WHA.

“Majority of the Shares” shall mean holders of Warrant Shares that Beneficially
Own more than 50% of the Warrant Shares.

“Material Adverse Effect” means such facts, circumstances, events or changes
that are, individually or in the aggregate, materially adverse to (a) the
business, condition (financial or otherwise), assets or continuing operations of
the Company and its Subsidiaries taken as a whole or (b) the Company’s ability
to perform its obligations under this Agreement, but shall not include facts,
circumstances, events or changes consisting of, or resulting from, the matters
disclosed to the Purchasers prior to the date hereof.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

3



--------------------------------------------------------------------------------

“New Debt Agreements” means the credit agreements or indentures entered into by
the Company upon closing of the Transactions.

“Notes” has the meaning set forth in the recitals hereof.

“Permitted Transfer” has the meaning set forth in Section 7.1(a) hereof.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

“Purchaser” and “Purchasers” have the meanings set forth in the recitals hereof.

“Purchaser Adverse Effect” has the meaning set forth in Section 4.3 hereof.

“Purchasers with Board Rights” shall mean the Purchasers so long as the
Purchasers and their Affiliates, collectively, hold a quantity of Common Stock
equal to at least 10% of the Company’s outstanding Common Stock.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of May 29, 2012, by and between the Company and the
Purchasers.

“Repayment Amount” shall mean amount in U.S. dollars equal to the sum of
(i) 112% of the full outstanding aggregate principal amount of the Notes plus
(ii) any accrued interest.

“Representatives” has the meaning set forth in Section 9.9 hereof.

“Rights” shall have the meaning given thereto in the Company Rights Plan (or the
comparable right under any successor or substitute shareholder rights plan).

“SEC” shall mean the Securities and Exchange Commission.

“SEC Reports” means the Company’s Annual Report on Form 10-K for the fiscal year
ended July 31, 2013, as amended, the Company’s Proxy Statement on Schedule 14A,
filed on November 27, 2013, for its 2014 Annual Meeting of Stockholders, and any
Current Reports on Form 8-K filed by the Company on or after July 31, 2013,
together in each case with any documents incorporated by reference therein or
exhibits thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

“Standstill Termination Date” means the later of (a) twelve months after the
Designee Termination Date and (b) twelve months after the date on which no
Person that was initially nominated to the Company’s Board of Directors pursuant
to Section

 

4



--------------------------------------------------------------------------------

5.2 (or Section 6.3 of the Securities Purchase Agreement) shall remain a member
of the Company’s Board of Directors.

“Subsidiary” when used with respect to any party means any corporation or other
organization, whether incorporated or unincorporated, at least a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the Board of Directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
Subsidiaries, or by such party and one or more of its Subsidiaries.

“Taxes” shall mean any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), whether or not imposed on the Company, including, without
limitation, taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and also ad valorem, value added, sales, use, service, real or
personal property, capital stock, license, payroll, withholding, employment,
social security, workers’ compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes and customs duties.

Transactions” has the meaning set forth in Section 3.3 hereof.

“Transaction Fee” has the meaning set forth in the recitals hereof.

“Transfer” has the meaning set forth in Section 7.1(a) hereof.

“Voting Stock” means securities of any class or kind ordinarily having the power
to vote for the election of directors, managers or other voting members of the
governing body of the Company or any successor thereto.

“Warrant Shares” has the meaning set forth in the recitals hereof.

2. Authorization and Issuance of Warrant Shares, Warrant Exercise, Payment of
Transaction Fee, Repayment of the Notes.

2.1 Authorization, Issuance of Warrant Shares. The Company has authorized the
sale and issuance to the Purchasers of the Warrant Shares.

2.2 Warrant Exercise. The Company and the Purchasers agree that the aggregate
exercise price of the Warrants is equal to $44,208,590 (the “Aggregate Exercise
Price”). At the Closing, each Purchaser shall exercise its Warrants by
delivering to the Company a Notice of Exercise (as such term is defined in the
Warrants) and pay to the Company its respective share of the Aggregate Exercise
Price (the “Warrant Exercise”). In consideration thereof, the Company shall
deliver to each Purchaser the number of Warrant Shares set forth opposite such
Purchaser’s name on Exhibit A hereto.

 

5



--------------------------------------------------------------------------------

2.3 Transaction Fee. At the Closing, and in consideration for the transactions
contemplated by this Agreement, the Company shall pay to each Purchaser such
Purchaser’s share of the Transaction Fee set forth opposite such Purchaser’s
name on Exhibit A hereto.

2.4 Repayment of Notes. At the Closing, the Company shall pay to each Purchaser
such Purchaser’s respective share of the Repayment Amount, as set forth opposite
such Purchaser’s name on Exhibit A hereto, in full satisfaction of the Company’s
obligations under the Notes.

2.5 Closing, Method of Payment. Subject to the satisfaction or waiver of the
conditions set forth in Section 6 of this Agreement, the closing of the
repayment of the Notes, the Warrant Exercise and the payment of the Transaction
Fee (the “Closing”) shall take place at the offices of Fenwick & West LLP, 555
California Street, 12th Floor, San Francisco, California concurrently with the
repayment of the Notes (the date of such Closing, the “Closing Date”). At the
Closing, the Company shall deliver to each Purchaser (i) by wire transfer of
immediately available funds to an account designated by such Purchaser at least
one business day prior to the Closing, an amount equal to such Purchaser’s share
of the Repayment Amount as set forth opposite such Purchaser’s name on
Exhibit A, minus such Purchaser’s share of the Aggregate Exercise Price as set
forth opposite such Purchaser’s name on Exhibit A, plus such Purchaser’s share
of the Transaction Fee as set forth opposite such Purchaser’s name on Exhibit A;
and (ii) such Purchaser’s share of the Warrant Shares as set forth opposite such
Purchaser’s name on Exhibit A, in each case against delivery of the Notice of
Exercise and the Notes by the Purchasers to the Company. The Company hereby
acknowledges and agrees that the payment of the Aggregate Exercise Price in the
manner contemplated by this Section 2.5 shall be deemed to be in compliance with
Section 2.1(b)(i) of the Warrant.

2.6 Termination of Securities Purchase Agreement. At the Closing and upon the
consummation of the Transactions contemplated hereby, the Securities Purchase
Agreement shall terminate and the provisions thereof shall be of no further
force and effect.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Purchasers as follows:

3.1 Existence, Qualification and Power. The Company and each of its Subsidiaries
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Agreement and (c) is duly qualified and is licensed
and, as applicable, in good standing under the laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (c), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

3.2 Authorization; No Contravention. The execution, delivery and performance by
the Company of this Agreement have been duly authorized by all necessary

 

6



--------------------------------------------------------------------------------

corporate or other organizational action, and do not and will not (a) contravene
the terms of the Company’s certificate of incorporation or bylaws or the
organizational documents of any of the Company’s Subsidiaries; (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) the Credit Agreement, as amended on
the Closing Date, (ii) any Material Contracts to which the Company or any of its
Subsidiaries is a party or affecting the Company or any Subsidiary or the
property of the Company or any Subsidiary or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject or (c) violate any law.

3.3 Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or for the consummation of the
transactions contemplated hereby (the “Transactions”), other than the expiration
or termination of any applicable waiting periods under the HSR Act or any
applicable requirements under foreign law in connection with the issuance of the
Warrant Shares.

3.4 Binding Effect. This Agreement has been duly executed and delivered by the
Company. This Agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

3.5 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or any of its properties or revenues that purport to affect or
pertain to this Agreement, or the consummation of the Transactions.

3.6 Disclosure. No report (including the SEC Reports), financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of the Company or its Subsidiaries to the Purchasers in connection
with the Transactions and the negotiation of this Agreement or delivered
hereunder (in each case, as modified or supplemented by other information so
furnished prior to the date hereof) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

3.7 Solvency. The Company is, and after giving effect to the Transactions will
be, solvent.

3.8 Brokers. Neither the Company nor any of its Subsidiaries has retained,
utilized or been represented by, and no fee is payable to, any broker or finder
in connection with the Transactions.

3.9 Shares Not Registered. The Company understands that the Warrant Shares have
not been registered under the Securities Act, by reason of their issuance by the
Company in transactions exempt from the registration requirements of the
Securities Act, and

 

7



--------------------------------------------------------------------------------

that the Warrant Shares must continue to be held by the Purchasers unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration. The Company understands that the exemptions from
registration afforded by Rule 144 (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.

3.10 Capitalization.

(a) As of February 3, 2014, the authorized capital stock of the Company consists
of 100,000,000 shares of Common Stock and 5,000,000 shares of preferred stock,
par value $0.001 per share. No shares of preferred stock are issued and
outstanding. As of the close of business on February 3, 2014 (the
“Capitalization Date”), (i) 22,496,794 shares of Common Stock were issued and
outstanding, (ii) there were 1,812,858 shares of Common Stock reserved for
issuance upon exercise of outstanding options and awards to acquire shares of
Common Stock, (iii) 1,520,464 additional shares of Common Stock were reserved
for issuance for future grants pursuant to the Company’s Benefit Plans and
(iv) the Company had reserved for issuance 4,450,000 Litigation Shares. All
shares of Common Stock outstanding as of the date of this Agreement, and all
shares of Common Stock reserved for issuance set forth in clauses (ii),
(iii) and (iv) of the foregoing sentence, when issued in accordance with the
respective terms thereof, are or will be duly authorized, validly issued, fully
paid and non-assessable and free of pre-emptive or similar rights. Since the
Capitalization Date through the date hereof, the Company has only issued options
or other rights to acquire Common Stock in the normal course of business
consistent with past practice, and the Company has not issued any shares of
capital stock except pursuant to the exercise of options or the vesting of
awards granted prior to the Capitalization Date in the normal course of
business. No Subsidiary of the Company owns any Common Stock.

(b) Except as set forth in the Registration Rights Agreement, the Company has
not granted to any Person the right to require the Company to register Common
Stock on or after the date of this Agreement.

3.11 Valid Issuance. The Warrant Shares have been duly authorized, and when
issued will be validly issued, fully paid and non-assessable, will be free of
restrictions on transfer other than restrictions under this Agreement, the
Registration Rights Agreement and under applicable state and federal securities
laws and will be free of pre-emptive or similar rights. Assuming the accuracy of
the Purchasers’ representations contained herein, the Warrant Shares will be
issued in compliance with all applicable state and federal securities laws.

3.12 Common Stock. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act and is listed on the Nasdaq Global Select Market. There is no
action pending to terminate the registration of the Common Stock under the
Exchange Act or delist the Common Stock from the Nasdaq Global Select Market,
nor has the Company received any written notification that the SEC or the Nasdaq
Global Select Market is currently contemplating terminating such registration or
listing.

 

8



--------------------------------------------------------------------------------

3.13 General Solicitation; No Integration. Neither the Company nor any other
Person authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Warrant
Shares. The Company has not, directly or indirectly, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which, to its knowledge, is or will be integrated
with the Warrant Shares to be issued pursuant to this Agreement.

3.14 Takeover Protections. The Company and the Board have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under the Company
Rights Plan or any other rights agreement) or other similar anti-takeover
provision under the certificate of incorporation or bylaws of the Company or the
laws of the State of Delaware, including Section 203 of the Delaware General
Corporation Law, that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their respective obligations
or exercising their respective rights under this Agreement, including as a
result of the issuance or ownership of Warrant Shares contemplated by this
Agreement.

4. Representations and Warranties of Each Purchaser. Each Purchaser, severally
for itself and not jointly with the other Purchasers, represents and warrants to
the Company as follows:

4.1 Organization. Such Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted.

4.2 Authorization. Such Purchaser has all requisite corporate or similar power
to enter into this Agreement and to carry out and perform its obligations
hereunder. All corporate, member or partnership action on the part of such
Purchaser or its stockholders, members or partners necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the Transactions has been taken. Assuming this Agreement
constitutes the legal and binding agreement of the Company, this Agreement
constitutes a legal, valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

4.3 No Conflict. The execution, delivery and performance of this Agreement by
such Purchaser and the consummation of the Transactions will not conflict with
or result in any violation of or default by such Purchaser (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, a change of control right or to
a loss of a material benefit under (i) any provision of the organizational
documents of such Purchaser or (ii) any agreement or instrument, credit
facility, permit, franchise, license, judgment, order, statute, law, ordinance,
rule or regulations, applicable

 

9



--------------------------------------------------------------------------------

to such Purchaser or its respective properties or assets, except, in the case of
clause (ii), as would not, individually or in the aggregate, be reasonably
expected to materially delay or hinder the ability of such Purchaser to perform
its obligations under this Agreement (a “Purchaser Adverse Effect”).

4.4 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the Transactions have been obtained or
made, other than (i) the expiration or termination of any applicable waiting
periods under the HSR Act or any applicable requirements under foreign law in
connection with the issuance of Warrant Shares and (ii) such consents,
approvals, orders and authorizations the failure of which to make or obtain,
individually or in the aggregate, would not reasonably be expected to have a
Purchaser Adverse Effect.

4.5 Absence of Litigation. There is no action, suit, proceeding, arbitration,
claim, investigation or inquiry pending or, to such Purchaser’s knowledge,
threatened by or before any governmental body against such Purchaser which,
individually or in the aggregate, would reasonably be expected to have a
Purchaser Adverse Effect, nor are there any orders, writs, injunctions,
judgments or decrees outstanding of any court or government agency or
instrumentality and binding upon such Purchaser that would reasonably be
expected to have a Purchaser Adverse Effect.

4.6 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the Transactions whose fees the Company
would be required to pay (other than pursuant to the reimbursement of expenses
provisions of Section 9.7 hereof).

4.7 Purchase Entirely for Own Account. Such Purchaser is acquiring the Warrant
Shares for its own account and not with a view to, or for sale in connection
with, any distribution of the Warrant Shares in violation of the Securities Act.

4.8 Investor Status. Such Purchaser certifies and represents to the Company that
such Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act. Such Purchaser’s financial
condition is such that it is able to bear the risk of holding the Warrant Shares
for an indefinite period of time and the risk of loss of its entire investment.
Such Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning this investment and has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of its investment in
the Company.

4.9 Warrant Shares Not Registered. Such Purchaser understands that the Warrant
Shares have not been registered under the Securities Act, by reason of their
issuance by the Company in transactions exempt from the registration
requirements of the Securities Act, and that the Warrant Shares must continue to
be held by such Purchaser unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration. Such Purchaser
understands that the exemptions from registration afforded by Rule 144 (the

 

10



--------------------------------------------------------------------------------

provisions of which are known to it) promulgated under the Securities Act depend
on the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.

5. Covenants.

5.1 Further Assurances. Each party agrees to cooperate with each other and their
respective officers, employees, attorneys, accountants and other agents, and,
generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this Agreement, subject to
the terms and conditions hereof and thereof and compliance with applicable law,
including taking reasonable action to facilitate the filing of any document or
the taking of reasonable action to assist the other parties hereto in complying
with the terms hereof.

5.2 Board Designee.

(a) The Purchasers with Board Rights shall have the right, subject to the
conditions of this Section 5.2, to nominate one nominee to the Company’s Board
of Directors (the “Board Designee”) for so long as such Purchasers and/or their
Affiliates hold at least 10% of the Company’s outstanding Common Stock;
provided, however, that no such appointment shall be required unless such
nominee shall (i) be qualified and suitable to serve as a member of the Board of
Directors under all applicable corporate governance policies or guidelines of
the Company and the Board of Directors, each as interpreted and applied in good
faith, and applicable legal, regulatory and stock market requirements, (ii) meet
the independence requirements of Section 5605 of the Marketplace Rules of the
NASDAQ Stock Market or any successor thereto with respect to the Company;
provided, that the board seats, covenants and agreements contemplated by this
Agreement (and payments made pursuant hereto) and ownership of any of the Shares
by the Purchasers or any Affiliates of the Purchasers shall not be considered
for the purpose of the application of such independence requirements, and
(iii) for a Board Designee that is not a full-time advisor, consultant, general
partner, managing director, principal or employee of any Purchaser or an
Affiliate of any Purchaser, or Chief Executive Officer or director of any
portfolio company of any Purchaser or an Affiliate of any Purchaser, be
acceptable to the Board of Directors (including the Nominating and Governance
Committee of the Board of Directors) in its good faith discretion. The
Purchasers with Board Rights will take all necessary action to cause any nominee
for Board Designee to make himself or herself reasonably available for
interviews, to consent to such reference and background checks or other
investigations and to provide such information (including information necessary
to determine the nominee’s independence status under various requirements and
institutional investor guidelines as well as information necessary to determine
any disclosure obligations of the Company) as the Board of Directors or its
Nominating and Governance Committee may reasonably request. As of the date
hereof, the Purchasers with Board Rights have designated and the Company has
duly appointed Matthew Wilson as a member of the Board of Directors and the
parties hereto agree that such individual meets the requirements set forth in
the proviso to the first sentence of this Section 5.2(a). On the Closing Date,
Matthew Wilson shall continue to serve as a duly appointed member of the Board
of Directors. Provided that the Board Designee then meets the requirements set
forth in the first sentence of this Section 5.2(a) and the Purchasers and/or
their

 

11



--------------------------------------------------------------------------------

Affiliates continue to hold at least 10% of the Company’s outstanding Common
Stock , the Company shall nominate the Board Designee for re-election as a
director at the end of each term of such Board Designee as part of the slate
proposed by the Company that is included in the proxy statement (or consent
solicitation or similar document) of the Company relating to the election of the
Board of Directors. In the event that the Board Designee ceases to be a member
of the Board of Directors, the Purchasers with Board Rights may select another
person as a nominee for Board Designee to fill the vacancy created thereby and,
if the Board of Directors determines that such nominee meets the criteria set
forth in the first sentence of this Section 5.2(a), such nominee shall become a
Board Designee and shall be appointed to fill such vacancy.

(b) The Board Designee shall be subject to the policies and requirements of the
Company and its Board of Directors, including the Company’s Code of Conduct and
Ethics for Employees, Officers and Directors, in a manner consistent with the
application of such policies and requirements to other members of the Board of
Directors. The Company shall indemnify the Board Designee and provide the Board
Designee with director and officer insurance to the same extent it indemnifies
and provides insurance for the members of the Board of Directors pursuant to its
organizational documents, applicable law or otherwise. The Board Designee shall
be compensated for service and reimbursed for expenses related to such service
consistent with the Company’s policies for director compensation and
reimbursement; provided, that a Board Designee that is a full-time employee of
the Purchasers or an Affiliate of the Purchasers (other than a portfolio
company) is not entitled to such compensation but is entitled to such expense
reimbursement.

(c) All obligations of the Company pursuant to this Section 5.2 shall terminate
upon the first to occur of: (i) such time as the Purchasers or their Affiliates,
collectively, do not own at least 10% of the Company’s outstanding Common Stock,
(ii) the Company sells all or substantially all of its assets, (iii) the Company
participates in any merger, consolidation or similar transaction following the
consummation of which, the stockholders of the Company immediately prior to the
consummation of such transaction hold less than 50% of all of the outstanding
common stock or other securities entitled to vote for the election of directors
of the surviving or resulting entity in such transaction or (iv) the Purchasers
with Board Rights irrevocably waive and terminate all of their rights under this
Section 5.2 in their sole discretion. The date of termination pursuant to this
clause (c) of the obligations of the Company pursuant to this Section 5.2 is
sometimes referred to herein as the “Designee Termination Date”.

(d) The Board Designee shall, at all times during which such Person serves as a
director, not be a director or executive officer of a direct competitor of the
Company as determined in good faith by the Board of Directors; provided that in
no event shall a Purchaser or its Affiliates (other than an Affiliate that is an
operating company in which a Purchaser or an Affiliate has invested, or which a
Purchaser or an Affiliate has acquired) be deemed to be a competitor.

(e) Notwithstanding anything else contained in this Agreement to the contrary,
if at any time prior to the Designee Termination Date, the Board Designee is not
a member of the Board of Directors for any reason, the Board Designee shall
instead be an observer at meetings of the Company’s Board of Directors (“Board
Observer”). The Board

 

12



--------------------------------------------------------------------------------

Observer shall be provided reasonable prior written notice of, and entitled to
attend, all meetings of the Board of Directors and shall be furnished with all
the information that members of the Board of Directors are furnished with
respect to each meeting of the Board of Directors, and Section 5.2(b) shall
apply to the Board Observer as if he or she were a Board Designee.

5.3 Standstill.

(a) Each Purchaser who Beneficially Owns any of the Warrant Shares (each an
“Equity Holder”), agrees that, until the Standstill Termination Date, without
the prior consent of the Board of Directors (excluding the Board Designee), such
Equity Holder shall not and such Equity Holder shall cause each of its
Affiliates not to, directly or indirectly:

(i) acquire or Beneficially Own Voting Stock or authorize or make any offer to
acquire Voting Stock, if the effect of such acquisition or offer (if
consummated) would be to increase the percentage of the Voting Stock represented
by all shares of Voting Stock Beneficially Owned by Purchaser and its Affiliates
to more than 30% of the sum (without duplication) of (a) the Voting Stock
outstanding (including the Warrant Shares), plus (b) the Litigation Shares;

(ii) authorize, commence, encourage, support or endorse any tender offer or
exchange offer for shares of Voting Stock;

(iii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person with respect to the voting of
any Voting Stock;

(iv) publicly announce or submit to the Company a proposal or offer concerning
(with or without conditions) any extraordinary transaction involving the Company
or any successor thereto, any Subsidiary or division thereof, or any of their
securities or assets;

(v) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of acquiring, holding,
voting or disposing of any securities of the Company;

(vi) take any action that could reasonably be expected to require the Company or
any successor thereto to make a public announcement regarding the possibility of
any of the events described in clauses (i) through (iii) above;

(vii) enter into any arrangements with any third party concerning any of the
foregoing; or

(viii) request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.3.

The foregoing limitations do not apply to transactions or agreements solely
among an Equity Holder and its Affiliates.

 

13



--------------------------------------------------------------------------------

(b) Nothing in clause (ii) or (v) of Section 5.3(a) shall be construed to
(a) prohibit any Equity Holder or Affiliate of such Equity Holder from
confidentially, and in good faith, proposing any transaction to the Board of
Directors or officers of the Company or discussing or suggesting such proposal
or (b) prohibit the Board Designee from confidentially, in good faith and in the
performance of his or her duties as a member of the Board of Directors,
discussing a proposal made by the Company or a third party concerning any
extraordinary transaction involving the Company or any successor thereto, any
Subsidiary or division thereof, or any of their securities or assets, with the
Board of Directors and representatives of the Company and its advisors who are
involved in the evaluation or execution of any such proposal on behalf of the
Company.

(c) Each Equity Holder agrees that, until the Standstill Termination Date, it
shall promptly notify the Company of any new acquisition or disposition, or
entry into any agreement or arrangement which could reasonably result in any new
acquisition or disposition, of Beneficial Ownership of Voting Stock or any other
securities of the Company by such Purchaser or any of its Affiliates, including
the material details thereof.

(d) If any Transfer pursuant to Section 7.1(a) would result in a transferee and
such transferee’s Affiliates and any “group” (as defined in Section 13(d)(3) of
the Exchange Act) in which such transferee or Affiliate of such transferee is a
member (collectively, the “Transferee Group”) holding Voting Stock represented
by all shares of Voting Stock Beneficially Owned by the Transferee Group being
more than 20% of the Voting Stock outstanding plus that number of Warrant
Shares, then, as a condition to such Transfer, such transferee shall deliver a
written instrument to the Company in form and substance reasonably satisfactory
to the Company confirming that the transferee is subject to the obligations of
this Agreement (including the obligations contained in this Section 5.3 and
Section 7).

5.4 Use of Proceeds. The Company shall use the proceeds from the Warrant
Exercise for the repayment of the Notes and other indebtedness of the Company,
including all indebtedness outstanding under the Credit Agreement.

5.5 Regulatory Matters. The Company and the Purchasers have each made a filing
under the HSR Act in connection with the issuance of the Warrant Shares. Company
and the Purchasers each agree to furnish the other with such necessary
information and reasonable assistance as the other may reasonably request, in
connection with such Party’s preparation of any necessary filings or submissions
to the Federal Trade Commission or the Antitrust Division of the U.S. Department
of Justice.

5.6 Company Rights Plan. The Company shall ensure that the consummation of the
Transactions will not trigger Rights under the Company Rights Plan.

5.7 Section 16 Matters. Prior to the Closing Date, the Company and the Board of
Directors shall take all such steps as may be required to cause any deemed
acquisitions of Warrant Shares by any member of the Company’s Board of Directors
who had been nominated by Purchasers pursuant to the Securities Purchase
Agreement, resulting from the exercise of the Warrants by each Purchaser, to be
exempt under Rule 16b-3 promulgated under

 

14



--------------------------------------------------------------------------------

the Exchange Act, and to cause the acquisition of the Warrant Shares by the
Purchasers to be exempt under Rule 16b-3 to the extent such rule is applicable
to the Purchasers.

5.8 Transfer Taxes. The Company shall pay any transfer, documentary and stamp
Taxes due as a result of the Transactions.

5.9 Shares Issuable Upon Exercise. To the extent not already listed, the Company
will use reasonable commercial efforts to cause the Warrant Shares to be listed
on the Nasdaq Global Select Market or with the stock exchange or quotation
system on which the Common Stock may then be listed by the Company.

6. Conditions Precedent.

6.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The several obligations of each Purchaser to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Warrant Shares, are
subject to the satisfaction of the following conditions precedent:

(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by
each Purchaser that for purposes of this Section 6.1(a), in the case of any
representation and warranty of the Company contained herein which is made as of
a specific date, such representation and warranty need be true and correct only
as of such specific date).

(b) The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

(c) The purchase of and payment for the Warrant Shares by each Purchaser and the
issuance of the Warrant Shares by the Company shall not be prohibited or
enjoined by any law or governmental or court order or regulation.

(d) The Company shall have paid to the Purchaser’s the Transaction Fee and the
Repayment Amount and delivered to the Purchasers certificates representing the
Warrant Shares.

(e) After giving effect to the Closing and entry into the New Debt Agreements,
no Default or Event of Default (as such terms are defined in the New Debt
Agreements) shall have occurred and be continuing.

(f) The applicable waiting period under the HSR Act shall have expired or
terminated.

(g) The Company shall have incurred and outstanding no more than $650 million of
debt under the New Debt Agreements, with a no-call period not longer than two
years and shall have used the proceeds thereof (together with the Aggregate
Exercise

 

15



--------------------------------------------------------------------------------

Price) to repay the obligations under its existing Credit Agreement, and to make
full concurrent payment of the Repayment Amount.

6.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the transactions to be consummated at
the Closing, and to issue and sell to each Purchaser the Warrant Shares, is
subject to the satisfaction of the following conditions precedent:

(a) The representations and warranties contained herein of each Purchaser shall
be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date.

(b) Each Purchaser shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by such Purchaser on
or prior to the Closing Date.

(c) The purchase of and payment for the Warrant Shares by each Purchaser and the
issuance of the Warrant Shares by the Company shall not be prohibited or
enjoined by any law or governmental or court order or regulation.

(d) The Warrants shall have been duly exercised in full, the Company shall have
received the Aggregate Exercise Price as provided in Section 2.5, and each
Purchaser shall have executed and delivered to the Company a Notice of Exercise.

(e) The applicable waiting period under the HSR Act shall have expired or
terminated.

(f) The Company shall have incurred debt under the New Debt Agreements.

7. Transfer of the Warrant Shares.

7.1 Transfer Restrictions.

(a) No Purchaser may sell, assign, pledge, loan, hedge, transfer or otherwise
dispose or encumber (collectively, “Transfer”) any of the Warrant Shares except
(1) pursuant to and in compliance with a Holder Supported Distribution (as
defined in the Registration Rights Agreement), and (2) pursuant to (i) a
Transfer to the Company, (ii) a Transfer to an Affiliated Entity that delivers a
written instrument to the Company in form and substance reasonably satisfactory
to the Company confirming that the transferee is subject to the obligations of
this Agreement (including the obligations contained in this Section 7) and is a
Purchaser hereunder (it being acknowledged and understood that no such Transfer
by a Purchaser shall relieve such Purchaser from its obligations or liabilities
pursuant to this Agreement) (a “Permitted Transfer”) (iii) a Transfer to a
transferee that is not an Affiliate of such Purchaser, pursuant to an effective
registration statement under the Securities Act or (iv) a Transfer to a
transferee that is not an Affiliate of such Purchaser pursuant to Rule 144, Rule
144A, Regulation S or another exception under the Securities Act and (in the
case of (iv) only), if requested by the Company, upon delivery by such Purchaser
of an opinion of counsel reasonably satisfactory to the

 

16



--------------------------------------------------------------------------------

Company to the effect that the proposed transfer is exempt from registration
under the Securities Act and applicable state securities laws. The Company shall
not register any Transfer of the Warrant Shares in violation of this
Section 7.1. The Company may, and may instruct any transfer agent for the
Company to, place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 7.1.

(b) Each Purchaser agrees that, until the Designee Termination Date and except
as otherwise permitted pursuant to a Holder Supported Distribution (as defined
in the Registration Rights Agreement) pursuant to the Registration Rights
Agreement, each Purchaser and any Affiliate of such Purchaser will be subject to
all trading and hedging restrictions to which any Board Designee is or would be
subject, including the requirements of Section 16(c) of the Exchange Act and the
Company’s insider trading policy; provided that the Purchasers and their
Affiliates shall not be required to comply with any restriction on trading of
securities of the Company that is added to any policy of the Company by
amendment or adoption after the date hereof which would in its practical
application discriminatorily affect only the Purchaser and its Affiliates and
which is not reasonably supported by a rational legal or business purpose
unrelated to the Purchasers’ investment in the Warrant Shares (except as may be
required by legal or regulatory requirements) other than discriminatory
treatment of the Purchasers and their Affiliates. Each Purchaser shall cause
each of its Affiliates to comply with the restrictions set forth in this
Section 7.1(b) and shall be responsible for any action or inaction by any of its
Affiliates that is contrary to the terms of this Section 7.1(c). Each Purchaser
agrees that it and its Affiliates shall obtain pre-approval of Transfers to the
extent required under such policies. The Company will use commercially
reasonable efforts to respond as promptly as reasonably practicable to any
request for pre-approval of Transfers by Purchasers and their Affiliates.

(c) Each of the Purchasers agrees that it will provide the Company with all
information known to it concerning Beneficial Ownership in Warrant Shares of
such Purchaser for its account as the Company may reasonably request and will
provide the Company with all material information known to it concerning any
Transfers thereof promptly following the occurrence of any such Transfer.

(d) The Company agrees to cooperate with any Transfer in compliance with this
Section 7.1.

7.2 Legends. Each certificate representing any of the Warrant Shares shall be
endorsed with the legend set forth below, and each Purchaser covenants that,
except to the extent such restrictions are waived by the Company, it shall not
transfer the Warrant Shares represented by any such certificate without
complying with the restrictions on transfer described in this Agreement and the
legends endorsed on such certificate:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE

 

17



--------------------------------------------------------------------------------

SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS. THIS SECURITY IS ALSO SUBJECT TO
THE TRANSFER RESTRICTIONS CONTAINED IN THE WARRANT EXERCISE AGREEMENT, DATED AS
OF FEBRUARY 9, 2014, AMONG THE COMPANY AND THE PURCHASERS NAMED THEREIN.”

8. Termination.

8.1 Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing (a) by mutual consent of the Company and the Purchasers, or (b) by
either party hereto if the Closing shall not have occurred on or prior to the
close of business, California time, on or prior to March 31, 2014.

8.2 Effect of Termination. In the event of any termination pursuant to
Section 8.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, officers, agents or stockholders, with respect to this Agreement,
except as otherwise provided herein and except for liability for any breach of
this Agreement.

9. Miscellaneous Provisions.

9.1 Public Statements or Releases. Neither the Company nor any Purchaser shall
make any public announcement with respect to the existence or terms of this
Agreement or the transactions provided for herein without the prior approval of
the other parties, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, nothing in this Section 9.1 shall prevent any
party from making any public announcement it considers necessary in order to
satisfy its obligations under the law or under the rules of any national
securities exchange.

9.2 Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such

 

18



--------------------------------------------------------------------------------

agreements, policies, standards, guidelines or instruments, or statutes or
regulations, as amended or supplemented from time to time (or to successors
thereto).

9.3 Notices. Any notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if sent by facsimile or
email when verbal or email confirmation from the recipient is received, or three
(3) days after being deposited in the United States mail, first-class,
registered or certified, return receipt requested, with postage paid and,

if to the Company, addressed as follows:

600 Montgomery Street, 13th Floor

San Francisco, California 94111

Attention:     Chief Financial Officer, Treasurer and General Counsel

Facsimile:     (209) 933-6861

Email:           SKim@diamondfoods.com

with copies to:

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention:     David Michaels, Esq.

Facsimile:     415-281-1350

Email:           DMichaels@Fenwick.com

if to any Purchaser, addressed as set forth in Exhibit A for such Purchaser with
a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071

Attention:     Steven B. Stokdyk, Esq.

Facsimile:     213-891-8763

Email:           Steven.Stokdyk@lw.com

Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.

9.4 Severability. If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

19



--------------------------------------------------------------------------------

9.5 Governing Law.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The Company and each of the Purchasers hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating solely to this Agreement or the transactions contemplated hereby, to
the exclusive jurisdiction of the courts of the state of New York and the
Federal courts of the United States of America located within the city of New
York in the State of New York, and appellate courts thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 9.3 or at such other address of
which the other party shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(v) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided, that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(vi) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by law;
and

(vii) irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Agreement.

9.6 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be

 

20



--------------------------------------------------------------------------------

construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

9.7 Expenses. The Company shall pay the reasonable and documented out-of-pocket
fees and expenses incurred by the Purchasers in connection with the, negotiation
and execution of this Agreement and the consummation of the transactions
provided for herein. One business day prior to the Closing, the Purchasers shall
provide a draft written notice detailing all out-of-pocket fees and expenses
incurred by the Purchasers in connection such matters. This Section 9.7 shall
survive Closing and any termination of this Agreement.

9.8 Assignment. Except for the assumption of obligations of a transferee
pursuant to a Permitted Transfer, none of the parties may assign its rights or
obligations under this Agreement or designate another person to perform all or
part of its obligations under this Agreement without the prior written consent
of the (x) Company and (y) Majority of the Shares. The rights of the Purchasers
under Section 5.2 are personal to the Purchasers shall not be assignable under
any circumstance. In the event of any assignment in accordance with the terms of
this Agreement, the assignee shall specifically assume and be bound by the
provisions of the Agreement by executing a writing agreeing to be bound by and
subject to the provisions of this Agreement and shall deliver an executed
counterpart signature page to this Agreement and, notwithstanding such
assumption or agreement to be bound hereby by an assignee, no such assignment
shall relieve any party assigning any interest hereunder from its obligations or
liability pursuant to this Agreement.

9.9 Confidential Information. The Purchasers acknowledge that from time to time,
Purchasers or their directors, managing members, officers, employees, agents,
legal counsel, financial advisors, accounting representatives or potential
funding sources (“Representatives”) may be given access to non-public,
proprietary information with respect to the Company (“Confidential
Information”). For purposes hereof, for any Purchaser, Confidential Information
does not include, however, (i) information which is or becomes generally
available to the public in accordance with law other than as a result of a
disclosure by the Purchaser or its Representatives or its Affiliates,
subsidiaries or franchisees in violation of this Section 9.9 or any other
confidentiality agreement to which the Company is a party or beneficiary,
(ii) is, or becomes, available to the Purchasers on a non-confidential basis
from a source other than the Company or any of its Affiliates or any of its
Representatives; provided, that such source was not known to Purchaser (after
reasonable investigation) to be bound by a confidentiality agreement with, or
any other contractual, fiduciary or other legal obligation of confidentiality
to, the Company or any of its subsidiaries or any of the Company’s
representatives, (iii) is already in the Purchasers’ possession (other than
information furnished by or on behalf of the Company or directors, officers,
employees, representatives and/or agents of the Company), or (iv) is
independently developed by the Purchasers without violating any of the
confidentiality terms herein. Each Purchaser agrees (i) except as required by
law or legal process, to keep all Confidential Information confidential and not
to disclose or reveal any such Confidential Information to any person other than
those of its Representatives who need to know the Confidential Information for
the purpose of evaluating, monitoring or taking any other action with respect to
the investment by the Purchaser in the Warrant Shares and to cause those
Representatives to observe the terms of this Section 9.9 and (ii) not to use
Confidential

 

21



--------------------------------------------------------------------------------

Information for any purpose other than in connection with evaluating, monitoring
or taking any other action with respect to the investment by the Purchaser in
the Warrant Shares.

9.10 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any Person that is not a party hereto or a successor,
assignee of transferee thereof nor create or establish any third party
beneficiary hereto.

9.11 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

9.12 Entire Agreement; Amendments. This Agreement, the Registration Rights
Agreement and the Nondisclosure Agreement dated March 20, 2012, constitute the
entire agreement between the parties hereto respecting the subject matter hereof
and supersedes all prior agreements, negotiations, understandings,
representations and statements respecting the subject matter hereof, whether
written or oral. No modification, alteration, waiver or change in any of the
terms of this Agreement shall be valid or binding upon the parties hereto unless
made in writing and duly executed by the Company and the Majority of the Shares;
provided, that, notwithstanding the foregoing, this Agreement may be amended
from time to time without the consent of any other party to include a transferee
in a Permitted Transfer as a party and a signatory hereto pursuant to Section 7
of this Agreement.

9.13 Indemnification. The Company shall indemnify the Purchasers and their
respective directors, officers and employees and agents and each Person, if any,
who controls such Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act of the Purchasers (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement or the Securities Purchase Agreement, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, (ii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
misconduct of such Indemnitee, (y) result from a claim brought by the Company or
any of its Subsidiaries against an Indemnitee for breach of such Indemnitee’s
obligations hereunder, if the Company or such

 

22



--------------------------------------------------------------------------------

Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim related to any hedging activities with respect to, or trading in, the
securities of the Company by such Indemnitee or losses on the Warrant Shares not
resulting from the matters described in clauses (ii) – (iii) of this
Section 9.13.

9.14 Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company and the Purchasers set forth in this Agreement shall survive the Closing
and remain operative and in full force and effect.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: DIAMOND FOODS, INC. By:  

 /s/ Brian J. Driscoll

Name:   Brian J. Driscoll Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

PURCHASERS: OCM PF/FF ADAMANTINE HOLDINGS, LTD. By:   Oaktree Capital
Management, L.P. Its:   Director

 

By:  

 /s/ Matthew Wilson

Name:   Matthew Wilson Title:   Managing Director

 

By:  

 /s/ Zachary Serebrenik

Name:   Zachary Serebrenik Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASERS

 

Purchaser Name

  

Portion of

Repayment Amount

  

Portion of

Warrant Shares

    

Portion of

Warrant Exercise Price

    

Portion of

Transaction Fee

 

OCM PF/FF Adamantine Holdings, Ltd.

   100% of the Repayment
Amount      4,420,859       $ 44,208,590       $ 15,000,000   

TOTAL

   The Repayment
Amount      4,420,859       $ 44,208,590       $ 15,000,000   

The address for OCM PF/FF Adamantine Holdings, Ltd. is:

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Matthew Wilson

Facsimile: (213) 830-6394

E-mail: mwilson@oaktreecapital.com